Exhibit 10.8

 

PPM Loan No. 0708301

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is given as of this
1st day of June, 2011, by INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS, L.L.C.,
a Delaware limited liability company (“Borrower”), and  INLAND DIVERSIFIED REAL
ESTATE TRUST, INC., a Maryland corporation (hereinafter referred to as
“Indemnitor,”) in favor of JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan
corporation (“Lender”), in conjunction with Borrower’s assumption of a loan (the
“Loan”) in the original principal  amount of $46,500,000.00 pursuant to a Loan
Assumption Agreement (the “Loan Agreement”) of even date herewith.

 

RECITALS

 

A.            The Loan is evidenced by that certain Promissory Note dated August
27, 2008 (the “Note”) in the original  principal amount of FORTY-SIX MILLION,
FIVE HUNDRED THOUSAND Dollars ($46,500,000.00).

 

B.            The Note is secured by, among other things, that certain Deed of
Trust, Security Agreement and Financing Statement of even date with the Note
executed in favor of David M. Zachar, as Trustee, for the benefit of Lender (the
“Security Instrument”) encumbering that certain real property located in the
County of Mecklenburg, State of North Carolina, as more particularly described
in Exhibit A attached hereto (the “Project”).

 

C.            As a condition to permitting Borrower to assume the Loan, Lender
has required that Borrower and Indemnitor execute and deliver this Agreement to
Lender.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower and Indemnitor, jointly and severally,
hereby agree as follows:

 

1.             Definitions.  As used herein, the following terms shall have the
following meanings:

 

Foreclosure Conveyance:  As defined in the Loan Agreement.

 

Hazardous Materials:  (i) Any substance, material, waste, solid, liquid, gas,
odor or form of energy, from whatever source, that is subject to or regulated by
any current or future Hazardous Materials Law; (ii) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutant,” “contaminant” or “solid waste” in any Hazardous
Materials Law; (iii) mold, fungi or other similar substance, and (iv) more
specifically, but not by way of limitation, (a) any substance now or in the
future designated pursuant to Section 311(b)(2)(A) of the Clean Water Act, as
amended, 33 U.S.C. 1321(b)(2)(A); (b) any toxic pollutant listed under
Section 307(a) of the Clean Water Act, 33 U.S.C. 1317; (c) any “hazardous
substance” or

 

--------------------------------------------------------------------------------


 

“pollutant or contaminant” as defined in Sections 101(14) and 101(33) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601(14) & 9601(33); (d) any element, compound, mixture, solution or substance
designated pursuant to Section 102 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. 9602; (e) petroleum, including crude
oil or any fraction thereof; (f) any hazardous waste having the characteristics
identified under or listed pursuant to the Solid Waste Disposal Act, as amended,
42 U.S.C. 6921 et seq.; (g) any material defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (h) any hazardous air pollutant listed under Section 112
of the Clean Air Act, 42 U.S.C. 7412; (i) and any imminently hazardous chemical
substance or mixture for which the Administrator of the Environmental Protection
Agency has taken action pursuant to Section 7 of the Toxic Substances Control
Act, 15 U.S.C. 2606; (j) any substance, the presence of which causes or
threatens to cause a nuisance on the Project or a nuisance or trespass to real
estate in the vicinity of the Project; (k) polychlorinated biphenyls;
(l) underground storage tanks; (m) asbestos and asbestos containing materials
(whether friable or non-friable); (n) atmospheric radon at indoor concentrations
exceeding 4 picoCuries per cubic liter; and (o) urea formaldehyde and related
substances.  The term “Hazardous Materials” does not include (x) a substance
used in the cleaning and maintenance of the Project, if the quantity and manner
of its use are customary, prudent, and do not violate applicable law; or (y)
automotive motor oil in immaterial quantities, if leaked from vehicles in the
ordinary course of the operation of the Project and cleaned up in accordance
with reasonable property management procedures and in a manner that violates no
applicable law.

 

Hazardous Materials Claims:  Any and all investigation, enforcement, cleanup,
removal, assessment, remedial or other governmental or regulatory action,
agreement or order threatened, instituted or completed pursuant to any Hazardous
Materials Law, together with any and all claims made or threatened by any
governmental entity or other third party against Borrower, Lender or the
Project, for indemnification, damage, contribution, cost recovery, compensation,
loss or injury resulting from any actual, proposed or threatened use, storage,
holding, existence, release (including any spilling, leaking, pumping, pouring,
emitting, emptying, dumping, disposing into the environment and the continuing
migration into or through soil, surface water, or groundwater), emission,
discharge, generation, processing, abatement, removal, disposition, handling or
transportation to or from the Project of any Hazardous Materials, including,
without limitation, the movement or migration of any Hazardous Material from
surrounding property or groundwater in, into or onto the Project and any
residual Hazardous Material contamination on or under the Project.

 

Hazardous Materials Laws:  Any international, foreign, federal, state or local
statute, regulation, rule, code, ordinance, common law or requirement of any
governmental or quasi-governmental authority regulating, relating to, or
imposing obligations, liability, or standards of conduct concerning pollution,
natural resources, protection of human health, protection of the environment,
industrial hygiene, Hazardous Materials (as defined herein), the manufacture,
production, processing, distribution, use, treatment, storage, discharge,
disposal, transport or handling of Hazardous Materials or the environmental
conditions on, under or about the Project.  The term “Hazardous

 

2

--------------------------------------------------------------------------------


 

Materials Laws” shall include, without limitation, any common law of nuisance or
trespass, any law or regulation relating to emissions, discharges, releases or
threatened releases of Hazardous Materials into the environment (including
without limitation, ambient air, indoor air, surface water, groundwater, land
surface or subsurface strata).

 

Loan Documents:  As defined in the Loan Agreement.

 

Project:  As defined in the Loan Agreement.

 

Tenant:  Any tenant under any lease or occupancy agreement affecting any part of
the Project.

 

All terms used herein, whether or not defined in this Section 1, and whether
used in singular or plural form, shall be deemed to refer to the object of such
term whether such term is singular or plural in nature, as the context may
suggest or require.

 

2.             Representations and Warranties.  Borrower and Indemnitor hereby
represent and warrant to Lender that, (i)  to the best of their knowledge
following due and diligent inquiry equivalent to that of a duly diligent
property owner, (a) the Project has been and is free from contamination by
Hazardous Materials, and (b) no release of any Hazardous Materials has occurred
on, onto or about the Project; (ii)  to the best of their knowledge following
due inquiry equivalent to that of a duly diligent property owner, the Project
currently complies, and will comply based on its anticipated use, with all
current Hazardous Materials Laws and other legal requirements relating to
environmental matters; (iii)  to the best of their knowledge following due
inquiry equivalent to that of a duly diligent property owner, in connection with
the ownership, operation, and use of the Project, all necessary notices have
been filed and all required permits, licenses and other authorizations have been
obtained, including those relating to the generation, treatment, storage,
disposal or use of Hazardous Materials; (iv)  to the best of their knowledge
following due inquiry equivalent to that of a duly diligent property owner,
there is no present, past or threatened investigation, inquiry or proceeding
relating to the environmental condition of, or to events on or about, the
Project; (v) Borrower has not released or waived the liability of any previous
owner, lessee or operator of the Project or any party who may be potentially
responsible for the presence of or removal of or other response to, Hazardous
Materials on or from the Project, nor has Borrower made promises of
indemnification regarding Hazardous Materials to any party; and (vi) Lender has
been furnished copies of all reports in their control concerning Hazardous
Materials on or about the Project or compliance with Hazardous Materials Laws. 
Lender acknowledges receipt of a certain Environmental Report performed by ECS
LLP Carolinas dated July 11, 2008 in connection with the Project; however,
Lender’s receipt and review of such Report does not and shall not affect, impair
or diminish Borrower’s and Indemnitor’s liability or obligations hereunder or
Lender’s rights and remedies hereunder.

 

3.             Covenants.  Borrower shall (a) comply, and cause all Tenants and
other persons on or occupying the Project to comply, with all Hazardous
Materials Laws; (b) without limiting the generality of clause (a), not install,
use, generate, manufacture, store, treat, release or dispose of, nor permit the
installation, use, generation, storage, treatment, release or disposal of
Hazardous Materials on, under or about the Project, nor transport or permit the
transportation of

 

3

--------------------------------------------------------------------------------


 

Hazardous Materials to or from the Project, except in accordance with applicable
Hazardous Materials Laws and prudent business practices and then only as
commonly used in the operation and maintenance of similar properties by prudent
owners; (c) immediately advise Lender in writing of (i) any and all Hazardous
Materials Claims, (ii) the presence of any Hazardous Materials on, under or
about the Project, in violation of clause (b) above, (iii) any remedial action
taken by Borrower in response to any Hazardous Materials on, under or about the
Project or to any Hazardous Materials Claims, (iv) Borrower’s discovery of the
presence of Hazardous Materials on, under or about any real property or bodies
of water adjoining or in the vicinity of the Project, and (v) Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of the Project that could cause the Project or any part thereof to
be subject to any restrictions on the ownership, occupancy, transferability or
use of the Project under any Hazardous Materials Laws; (d) provide Lender with
copies of all reports, analyses, notices, licenses, approvals, orders,
correspondence or other written materials relating to the environmental
condition of the Project or real property or bodies of water adjoining or in the
vicinity of the Project or Hazardous Materials Claims immediately upon receipt,
completion or delivery of such materials; (e) not install or allow to be
installed any tanks on or under the Project; (f) not create or permit to
continue in existence any lien (whether or not such lien has priority over the
lien created by the Security Instrument) upon the Project imposed pursuant to
any Hazardous Materials Laws or any increase in real property taxes due to a
release of Hazardous Materials on the Project; (g) not change or alter the
present use of the Project unless Borrower shall have notified Lender thereof in
writing and Lender shall have determined, in its sole and absolute discretion,
that such change or modification will not result in the presence of Hazardous
Materials on the Project in such a level that would increase the potential
liability for Hazardous Materials Claims; and (h) not release or waive the
liability of any previous owner, lessee or operator of the Project or any party
who may be potentially responsible for the presence of or removal of or other
response to, Hazardous Materials on or from the Project.

 

4.             Right of Entry and Disclosure of Environmental Reports.  Borrower
hereby grants to Lender, its agents, employees, consultants and contractors, an
irrevocable license and authorization to enter upon and inspect the Project, and
conduct such environmental assessments, audits and tests (collectively, the
“Environmental Reports”), including, without limitation, subsurface testing,
soils and groundwater testing, and other tests which may physically invade the
Project, as Lender reasonably deems necessary or desirable (if Lender has reason
to believe that such assessment or audit may disclose the presence or release of
Hazardous Materials or if an environmental assessment or audit deems further
testing necessary) in order to limit its liability or protect its interest in
the Project.  Without limiting the generality of the foregoing, Borrower agrees
that Lender will have the right to appoint a receiver to enforce this right to
enter and inspect the Project to the extent such authority is provided under
applicable law.  All costs and expenses incurred by Lender in connection with
any inspection, assessment, audit or testing conducted in accordance with this
Section 4 shall be paid by Borrower.  Borrower consents to Lender notifying any
party of the availability of any or all of the Environmental Reports, as defined
above in this Section 4, and the information contained therein.  Borrower
further agrees that Lender may disclose such Environmental Reports to any
governmental agency or authority if it reasonably believes that it is required
to disclose any matter contained therein to such agency or authority.  Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the Environmental Reports, and that the release of the Environmental
Reports, or any information contained therein, to prospective bidders at any
foreclosure sale of

 

4

--------------------------------------------------------------------------------


 

the Project may have a material and adverse effect upon the amount which a party
may bid at such sale.  Borrower agrees that Lender shall have no liability
whatsoever as a result of delivering any or all of the Environmental Reports or
any information contained therein to any third party, and Borrower hereby
releases and forever discharges Lender from any and all claims, damages, or
causes of action arising out of connected with or incidental to the
Environmental Reports or the delivery thereof to any third party.

 

5.             Borrower’s Remedial Work.  Borrower shall promptly perform any
and all remediation, removal or other response (“Remedial Work”) necessary in
response to any Hazardous Materials Claims or the presence, storage, use,
disposal, transportation, discharge or release of any Hazardous Materials on,
under or about the Project; provided, however, that Borrower shall perform such
Remedial Work in good faith so as to minimize any impairment to Lender’s
security under the Loan Documents.  All Remedial Work shall be conducted (a) in
a diligent and timely fashion by licensed contractors acting under the
supervision of a consulting environmental engineer; (b) pursuant to a detailed
written plan for the Remedial Work approved by any public or private agencies or
persons with a legal or contractual right to such approval; (c) with such
insurance coverage pertaining to liabilities arising out of the Remedial Work as
is then customarily maintained with respect to such activities; and (d) only
following receipt of any required permits, licenses or approvals.  The selection
of the contractors and consulting environmental engineer to perform and
supervise the Remedial Work, the contracts entered into with such parties, any
disclosures to or agreements with any public or private agencies or parties
relating to Remedial Work and the written plan for the Remedial Work (and any
changes thereto) each shall, at Lender’s option, be subject to Lender’s prior
written approval, which approval shall not be unreasonably withheld or delayed. 
In addition, Borrower shall submit to Lender, promptly upon receipt or
preparation, copies of any and all reports, studies, analyses, correspondence,
governmental comments or approvals, proposed Remedial Work contracts and similar
information prepared or received by Borrower in connection with any Remedial
Work.  All costs and expenses of such Remedial Work shall be paid by Borrower,
including, without limitation, the charges of the contractors and the consulting
environmental engineer performing and supervising the Remedial Work, any taxes
or penalties assessed in connection with the Remedial Work and Lender’s
reasonable fees, costs incurred in connection with monitoring or review of such
Remedial Work and reasonable attorney fees and costs.  Lender shall have the
right but no obligation to join and participate in, as a party if it so elects,
any legal proceedings or actions initiated in connection with any Hazardous
Materials Claims.

 

6.             Indemnity.  Borrower and Indemnitor shall protect, indemnify,
defend and hold harmless (i) Lender, (ii) its affiliates and any successors to
Lender’s interest in the Project (including any other person or party who
acquires any portion of the Project at a foreclosure sale, a deed-in-lieu
thereof or the exercise of Lender’s rights and remedies under the Loan
Documents), (iii) any and all successors of the foregoing, and (iv) all
directors, officers, employees and agents of any of the foregoing, from and
against any and all actual or potential claims, liabilities, damages, losses,
fines, penalties, judgments, awards, costs and expenses (including, without
limitation, reasonable attorney fees and costs and expenses of investigation)
which arise out of or relate in any way to any breach of any representation,
warranty or covenant contained herein, or to any Hazardous Materials Claims or
to any use, handling, production, transportation, disposal, release or storage
of any Hazardous Materials in, under, on or about the Project, whether by
Borrower or by

 

5

--------------------------------------------------------------------------------


 

any Tenant or any other person or party, including, without limitation, all
foreseeable and all unforeseeable consequential damages directly or indirectly
arising out of (i) Hazardous Materials Claims or the use, generation, storage,
discharge or disposal of Hazardous Materials by Borrower, any prior owner or
operator of the Project or any other person or party on or about the Project;
(ii) any residual contamination affecting any natural resource or the
environment; (iii) any exercise by Lender of any of its rights and remedies
hereunder; and (iv) the costs of any required or necessary investigation,
assessment, testing, remediation, repair, cleanup, or detoxification of the
Project and the preparation of any closure or other required plans.  All such
costs, damages, losses, liabilities, fines, penalties, judgments, awards, claims
and expenses heretofore described and/or referred to in this Section 6 are
hereinafter referred to as “Expenses.”  Borrower’s and Indemnitor’s liability to
the aforementioned indemnified parties shall arise upon the earlier to occur of
(1) discovery of any Hazardous Materials in, under, on or about the Project, or
(2) the institution of any Hazardous Materials Claims, and not upon the
realization of loss or damage, and Borrower and Indemnitor shall pay to Lender
from time to time, immediately upon Lender’s request, an amount equal to such
Expenses, as reasonably determined by Lender.  In addition, in the event any
Hazardous Material is caused to be removed from the Project by Borrower, Lender
or any other person, the number assigned by the U.S. Environmental Protection
Agency to such Hazardous Material or any similar identification shall be solely
in the name of Borrower and Borrower shall assume any and all liability for such
removed Hazardous Material.

 

If the Project is conveyed by a Foreclosure Conveyance, then the indemnity
provided for under this subsection will not apply to any Hazardous Materials
Claim that arises solely after and not on or before the date of the Foreclosure
Conveyance unless the Hazardous Materials Claim results in whole or in part from
acts or omissions by Indemnitor or Borrower or from acts or omissions prior to
the date of the Foreclosure Conveyance by any other person or entity.  The
indemnity provided for under this subsection will apply, however, to costs,
damages, losses, liabilities, fines, penalties, judgments, awards, claims and
expenses heretofore described and/or referred to in this subsection incurred
after the date of the Foreclosure Conveyance that arise from any Hazardous
Materials Claim in existence on or before the date of the Foreclosure Conveyance
or any Hazardous Materials Claim otherwise not excluded from coverage under the
immediately preceding sentence, even if that Hazardous Materials Claim is not
discovered until after the date of the Foreclosure Conveyance.  For purposes of
this clause, a condition in existence on or before the date of the Foreclosure
Conveyance will be deemed to be an Hazardous Materials Claim on or before that
date even if the condition becomes an Hazardous Materials Claim as a result of a
change in Hazardous Materials Laws that becomes effective after that date. 
Borrower will have the burden of proving that any Hazardous Materials Claim
arising after the date of the Foreclosure Conveyance, and if Borrower is unable
to satisfy that burden of proof, then Borrower’s obligations hereunder with
respect to that Hazardous Materials Claim will be effective and will not be
reduced or diminished.

 

7.             Remedies Upon Default.  In addition to any other rights or
remedies Lender may have under this Agreement, at law or in equity, in the event
that Borrower or Indemnitor shall fail to comply timely with any of the
provisions hereof, or in the event that any representation or warranty made by
Borrower or Indemnitor herein proves to be false or misleading, then, in such
event Lender may, after (a) delivering written notice to Borrower, which notice
specifically states that Borrower and Indemnitor have failed to comply with the
provisions of this

 

6

--------------------------------------------------------------------------------


 

Agreement; and (b) the expiration of the earlier to occur of the fifteen (15)
day period after receipt of such notice or the cure period, if any, permitted
under the applicable law, rule, regulation or order with which Borrower and
Indemnitor shall have failed to comply, Lender may (i) declare an Event of
Default under the Loan Documents and exercise any and all remedies provided for
therein, and/or (ii) do or cause to be done whatever is necessary to cause the
Project to comply with all Hazardous Materials Laws and the cost thereof shall
constitute an Expense hereunder and shall become immediately due and payable
without notice and with interest thereon at the Default Rate (as defined in the
Note) until paid.  Borrower shall give to Lender and its agents and employees
access to the Project for the purpose of effecting such compliance and hereby
specifically grants to Lender a license, effective upon expiration of the
applicable cure period, if any, to do, at its option but without obligation,
whatever is necessary to cause the Project to so comply, including, without
limitation, to enter the Project and remove therefrom any Hazardous Materials.

 

8.             Secured Recourse Obligations; Joint and Several Liability.  The
obligations of Borrower and Indemnitor set forth herein, including, without
limitation, Borrower’s and Indemnitor’s obligation to pay Expenses hereunder
(collectively, the “Environmental Obligations”), are secured by the Security
Instrument and all other security given by Borrower or Indemnitor in connection
with the Loan.  Notwithstanding any term or provision contained herein or in the
Loan Documents, the Environmental Obligations are unconditional and shall not be
limited by any non-recourse or other limitation of liability provided for in any
Loan Document.  Borrower and Indemnitor shall be fully and personally and
jointly and severally liable for the Environmental Obligations hereunder, and
for breach of or default in the warranties, representations, covenants and
agreements of Borrower and Indemnitor contained herein, and such liability shall
not be limited to the original principal amount of the Loan.  The Environmental
Obligations and such warranties, representations, covenants and agreements shall
survive the repayment of the Loan, the release of Lender’s interest in all or
any part of the Project and any foreclosure, deed in lieu of foreclosure or
similar proceedings by or through which Lender or any of its successors or
assigns or any other person bidding at a foreclosure sale may obtain title to
the Project or any portion thereof and shall not merge with any deed given by
Borrower in lieu of foreclosure or in any deed pursuant to a foreclosure sale or
otherwise.

 

9.             Waiver.  No waiver of any provision of this Agreement nor consent
to any departure by Borrower or Indemnitor therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.  No notice to or demand on Borrower or
Indemnitor shall in any case entitle Borrower or Indemnitor to any other or
further notice or demand in similar or other circumstances.

 

10.          Exercise of Remedies.  No failure on the part of Lender to exercise
and no delay in exercising any right or remedy hereunder, at law or in equity,
shall operate as a waiver thereof; nor shall Lender be estopped to exercise any
such right or remedy at any future time because of any such failure or delay;
nor shall any single or partial exercise of any such right or remedy preclude
any other or further exercise of such right or remedy or the exercise of any
other right or remedy.  Lender’s rights and remedies hereunder shall be
exercised or not by Lender in its sole discretion and for the benefit of Lender
only and all third party beneficiary rights are hereby expressly negated. 
Lender shall have no obligation to enter into the Project or

 

7

--------------------------------------------------------------------------------


 

to take any other action which is authorized hereunder for the protection of its
security.  Any action or inaction by Lender hereunder shall not be deemed to
constitute the taking of control over Borrower’s environmental compliance or
Hazardous Materials handling or disposal practices or other environmental
practices with respect to the Project or any other property.

 

11.          Assignment.  Lender may assign its interest under this Agreement to
any successor to Lender’s interest in the Project or the Loan Documents.  This
Agreement may not be assigned or transferred, in whole or in part, by Borrower
or Indemnitor and any purported assignment by Borrower or Indemnitor of this
Agreement shall be void and of no force or effect.

 

12.          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of such
counterparts taken together shall constitute but one and the same instrument.

 

13.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State in which the Project is located.

 

14.          Modifications.  This Agreement may be amended or modified only by
an instrument in writing which by its express terms refers to this Agreement and
which is duly executed by the party sought to be bound thereby.

 

15.          Attorneys’ Fees.  If any party to this Agreement commences
litigation for the interpretation, enforcement, termination, cancellation or
rescission of this Agreement, or for damages for the breach of this Agreement,
Lender shall be entitled to its reasonable attorneys’ fees and court and other
costs incurred.

 

16.          Interpretation.  This Agreement has been negotiated by parties
knowledgeable in the matters contained in this Agreement, with the advice of
counsel, is to be construed and interpreted in absolute parity, and shall not be
construed or interpreted against any party by reason of such party’s preparation
of the initial or any subsequent draft of the Loan Documents or this Agreement.

 

17.          Severability.  If any term or provision of this Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions in
this Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by law.

 

18.          Other Laws.  Nothing in this Agreement, and no exercise by Lender
of its rights or remedies under this Agreement, shall impair, constitute a
waiver of, or in any way affect Lender’s rights and remedies with respect to
Borrower or Indemnitor under any Hazardous Materials Laws, including without
limitation, contribution provisions or private right of action provisions under
such Hazardous Materials Laws.

 

19.          Notices.  All notices or other written communications hereunder
shall be given in accordance with the terms of the Loan Agreement.

 

20.          Captions.  The headings of each section herein are for convenience
only and do not limit or construe the contents of any provisions of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

21.          WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, BORROWER AND
INDEMNITOR HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM (DIRECTLY OR INDIRECTLY) THE LENDING RELATIONSHIP WHICH IS THE
SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

22.          Jurisdiction and Venue.  With respect to any suit, action or
proceedings relating to this Agreement, the Project, or any of the other Loan
Documents (“Proceedings”) each party irrevocably (i) submits to the non
exclusive jurisdiction of (A) the state and federal courts located in the State
where the Project is located and (B) the federal court for the Northern District
of Illinois, and (ii) waives any objection which it may have at any time to the
laying of venue of any proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have jurisdiction over such party.  Nothing in this Agreement shall
preclude either party from bringing Proceedings in any other jurisdiction nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

[The balance of this page is intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Indemnitor have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS, L.L.C., a Delaware limited
liability company

 

 

 

By:  Inland Diversified Real Estate Trust, Inc., a Maryland corporation, 
Member-Manager

 

 

 

By:  

/s Barry L. Lazarus

 

 

Name:

Barry L. Lazarus

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

STATE OF Illinois

COUNTY OF Lake

 

I, Michael A. Shlau a Notary Public of Lake County and State of Illinois, do
hereby certify that Barry L Lazarus (the “Signatory”), the President of Inland
Diversified Real Estate Trust, Inc., the Member-Manager of  Inland Diversified
Charlotte Perimeter Woods, L.L.C. personally appeared before me this day and by
authority duly given, acknowledged the due execution of the foregoing instrument
on behalf of the corporation, as manager of the limited liability company.

 

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

x                                  (I have personal knowledge of the identify of
the Signatory); or

o                                    (I have seen satisfactory evidence of the
Signatory’s identity, by a current state or federal identification with the
Signatory’s photograph in the form of

(check one of the following:

o                                    a driver’s license; or

o                                    in the form
of                                                                 ); or

o                                    (a credible witness has sworn to the
identity of the Signatory).

 

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

 

Witness my hand and official stamp or seal this 31st day of May, 2011.

 

 

/s/ Michael A. Shlau

 

Notary Public

 

Print Name:

Michael A. Shlau

 

My Commission Expires:

 

 

(Note:  Notary Public must sign exactly as on notary seal)

 

[AFFIX NOTARY SEAL BELOW -MUST BE FULLY LEGIBLE]

 

--------------------------------------------------------------------------------


 

 

INDEMNITOR:

 

 

 

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

 

 

 

By: 

/s/ Barry L. Lazarus

 

 

Name:

Barry L. Lazarus

 

 

Title:

President

 

STATE OF Illinois

 

COUNTY OF Lake

 

I, Michael A. Shlau a Notary Public of Lake County and State of Illinois, do
hereby certify that Barry L. Lazarus (the “Signatory”), the President of Inland
Diversified Real Estate Trust, Inc. personally appeared before me this day and
by authority duly given, acknowledged the due execution of the foregoing
instrument.

 

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

x                                  (I have personal knowledge of the identify of
the Signatory); or

o                                    (I have seen satisfactory evidence of the
Signatory’s identity, by a current state or federal identification with the
Signatory’s photograph in the form of

(check one of the following:

 

o                                    a driver’s license; or

o                                    in the form
of                                                      ); or

o                                    (a credible witness has sworn to the
identity of the Signatory).

 

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

 

Witness my hand and official stamp or seal this 31st day of May, 2011.

 

 

/s/ Michael A. Shlau

 

Notary Public

 

Print Name:

Michael A. Shlau

 

My Commission Expires:

 

 

(Note:  Notary Public must sign exactly as on notary seal)

 

[AFFIX NOTARY SEAL BELOW -MUST BE FULLY LEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[The legal description follows this cover page.]

 

--------------------------------------------------------------------------------